We have carefully examined the urgent motion for rehearing as well as the amended motion and argument in support thereof in which bills Nos. 18 and 20 are quoted in full and the substance of bills Nos. 17 and 22. The courteous but earnest insistence of counsel for appellant has led us to a most careful effort to sift our own conclusions. To quote said bills would but encumber the record. Our analysis of each was condensed in what we have already said but to make clear our position we illustrate. Bill No. 18, while in narrative form, shows that it contains in said narrative the answers to at least eight and probably more separate questions. It imputes to appellant, while being cross-examined as a witness in his own behalf on a charge of possessing liquor for sale, the following language:
"Pat Murphy did not find some more whisky on my place that night. I deny this. I did not sell any whisky in December to A.T. Glenn, and was not arrested at that time. I am not under bond now and I am not under bond in Federal Court for selling whisky, and for possession of whisky. I have been arrested heretofore for possession of whisky. The lady that works out there is named, `I don't know.' She is here as a witness. She was arrested for vagrancy. I did not pay her fine in the county court here when she was charged for vagrancy for possession of whisky for sale in my place of business. I did not tell Wayne Somerville that I had put the whisky in her possession and did not tell him it was whisky that I had left there. I do mean to say that I did not pay that woman's fine for vagrancy. I did bring the money in to pay the fine and I turned it over to the sheriff. I went to see her first." *Page 610 
Each paragraph of said statement refers to a different matter and appears to be in answer to a separate question, which if objectionable at all, should be separately objected to. Mr. Branch in Sec. 211 of his Annotated P.C. cites many authorities as supporting the following applicable proposition:
"A bill of exceptions is too general to be considered if it includes a number of statements some of which are clearly admissible, and there is nothing in the objections to directly challenge or single out the supposed objectionable evidence."
Apply this to the above. It was pertinent to ask appellant if Pat Murphy did not find more whisky in his place; also to ask if he had not sold whisky to Glenn in December; also if he was not under bond and charged with selling and possessing liquor, in the Federal court. Other statements therein might be competent. The allegations of the bill are not full enough to show the error of the admission of any of said statements. This is true of bill No. 20 which shows that State witness Somerville swore:
"I did not discuss it with the officers. Some officer came in and said they wanted to file on her for vagrancy and all I know about what they had her for is what Morris told me."
There is nothing in this bill to disclose what "her" is referred to; nor to make it plain to this court that the matter thus admitted was not most material. Nothing seems better settled than that we are not required to search the record to find out what a bill of exceptions means. It must manifest its own merit, — exhibit its own error by its own averments. See authorities collated by Mr. Branch in Sec. 207 of his Annotated P.C. If the "her" was an employee of appellant, working in his establishment, helping run his business and was a witness for him in this case, had been fined for vagrancy while in his employ, and the money to pay her fine had been produced by appellant, — and these matters were in evidence as showing the bias of the witness or her relation to appellant, the matter objected to might have been perfectly competent. We presume correctness in any action of the trial court in the absence of an affirmative showing to the contrary. Such showing is not made in this bill.
Citation of authorities on the error of permitting impeachment on immaterial matter, or the admission of proof of collateral offenses, does not aid us in the absence of bill of exceptions properly presenting objections to such matters.
Under the act of 1913, Article 735, Vernon's C.C.P., the duty rests upon the party on trial to present his exceptions to the charge "distinctly specifying each ground of objection." In the case before us the exception stressed in the motion is stated as follows:
"That said charge should limit the purpose of the testimony offered relative to the alleged sales and various other offenses attempted to *Page 611 
be proved and proved in this cause, and the charge nowhere limits said proof, or shows its purpose."
This exception is too general. It points out no evidence which the court fails to limit in the charge. How could the trial court then, or how can this court now, know what particular evidence appellant embraced in this complaint? The appellant being charged with possessing intoxicating liquor for the purposes of sale, sales by him at or about the time of the alleged offense would be provable as part of the main case. In Sec. 189 of Mr. Branch's Annotated P.C., appear numerous authorities supporting the proposition that the court is not required to limit or restrict the purpose for which testimony is introduced which is admissible to prove the main issue. What does appellant mean by "other offenses attempted to be proved and proved in this cause"? The record reflects no special charge presented pointing out what offenses he refers to or asking that proof of same be limited. Bill of exceptions No. 19 sets out that after the parties had rested appellant made a motion requesting the court to instruct the jury not to consider the evidence of other transactions or sales, which manifestly was an incorrect proposition of law in this character of case. Under this condition of the record we see no necessity for discussing the many authorities cited by appellant laying down the rule that where evidence of other offenses is admitted for the purpose of proving intent, system, etc., the court should limit the purpose for which the evidence is admitted. The rule in theft cases and those involving criminal intent, system, etc., has no application to the admission of proof of sales by the accused where he is charged with the possession of liquor for the purpose of sale. We have discussed above and shown that there was no proper bill of exceptions preserved complaining of any of the questions asked appellant on cross-examination about matters which affected his credibility as a witness.
We have again examined bills of exception Nos. 17 and 22. If appellant stated to Mr. Somerville, the county attorney, that he had on the occasion of the arrest of a certain woman, left thewhisky there, as the witness testified he did say, this might be admissible as affecting the question of his possession of intoxicating liquor, and also the matter in the other bill of exceptions mentioned consisting of the statement of appellant that he went to see "her" first, and turned the money over to the sheriff, might be very material for the reasons mentioned in discussing bill of exceptions No. 18.
We regret that upon mature consideration of all the matters discussed and of the entire record we are not led to believe ourselves in error in the original disposition of the case, and the motion for rehearing will be overruled.
Overruled. *Page 612